Case 2:20-cr-00228-JDC-KK Document 27 Filed 06/03/21 Page 1 of 2 PageID #: 55




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                          :          DOCKET NO. 2:20-cr-00228


VERSUS                                            :          JUDGE JAMES D. CAIN, JR.


JOSHUA MICHAEL DICKERSON                          :          MAGISTRATE JUDGE KAY


                REPORT AND RECOMMENDATION ON FELONY
           GUILTY PLEA BEFORE UNITED STATES MAGISTRATE JUDGE


       Pursuant to Title 28, United States Code, Section 636(b), the referral from the district court

on May 19, 2021, (doc. 20), and with the written and oral consent of the defendant, this matter has

been referred by the District Court for administration of Guilty Plea and Allocution under Rule 11

of the Federal Rules of Criminal Procedure.

       This cause came before the undersigned U.S. Magistrate Judge on June 3, 2021 at which

time the defendant expressed a desire to waive his right to plead guilty before a District Judge and

enter into a plea before the U. S. Magistrate Judge. Defendant indicated on the record his desire

to consent to proceed before the undersigned and executed a waiver. Defendant was at all times

represented by counsel, Cristie Gautreaux Gibbens.

       After said hearing and for reasons orally assigned, it is the finding of the undersigned that

the defendant is fully competent, that his plea of guilty is knowing and voluntary, that his guilty

plea to Count One of the Indictment is fully supported by the written factual basis acknowledged

by defendant orally in court and by his signature on the written document. This factual basis

supports each essential element of the offense to which the defendant pled.



                                                 1
Case 2:20-cr-00228-JDC-KK Document 27 Filed 06/03/21 Page 2 of 2 PageID #: 56




       Therefore the undersigned U.S. Magistrate Judge recommends that the District Court

ACCEPT the guilty plea of the defendant, Joshua Michael Dickerson, and that he be finally

adjudged guilty of the offense charged in Count One of the Indictment.

       Sentencing is set for October 28, 2021, at 10:00 a.m., before the Honorable James David

Cain, Jr. in Lafayette, Louisiana.

       THUS DONE AND SIGNED in Chambers this 3rd day of June, 2021.




                                               2
